UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6791



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


OMAR YUSUF DESANGES,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-95-46, CA-02-126-7)


Submitted:   July 18, 2002                 Decided:    July 25, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Omar Yusuf Desanges, Appellant Pro Se. Thomas Jack Bondurant, Jr.,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Omar Yusuf Desanges seeks to appeal the district court’s order

dismissing as untimely his motion filed under 28 U.S.C.A. § 2255

(West Supp. 2001).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       United States v. Desanges, Nos.

CR-95-46; CA-02-126-7 (W.D. Va. May 2, 2002). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                             DISMISSED




                                   2